DETAILED ACTION

Claim Status
Claims 1-12, 14-23 is/are pending.
Claims 1-12, 14-23 is/are rejected.
Claims 21-23 is/are newly added in the Claim Amendment filed 08/05/2022.
Claim 13 is/are cancelled in the Claim Amendment filed 08/05/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. JP 2018-0067297 (Published Application JP 2019-178206 A), filed 03/30/2018, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Application No. JP 2018-0067297 (filed 03/30/2018) does not provide adequate support for: (i) a “tubular article” as recited in claims 8-16, 20-23; (ii) a film piercing characteristic as recited in claims 15-16; and (iii) Elmendorf tear strength property as recited in claims 22-23. 
However, Application Nos. JP 2018-00161612 (filed 08/30/20218) and JP 2019-0019067 (02/04/2019) provide support for a “tubular article”, a film piercing characteristic, and an Elmendorf tear strength property.
Therefore, for the purposes of examination:
	Claims 1-7, 17-19 have an effective priority date of 03/30/2018.
	Claims 8-12, 14-16, 20-23 have an effective priority date of 08/30/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The disclosure as originally filed only disclose tubular articles with a numerical Elmendorf tear strength values of 23-40 N/mm in the transverse direction.  However, the disclosure as originally filed does NOT provide adequate support for:
(i) Elmendorf tear strength values of less than 23 N/mm in the transverse direction (as encompassed by newly added claim 22);

(ii) Elmendorf tear strength values with an unbounded upper limit (i.e., greater than 40 N/mm) in the transverse direction (as encompassed by newly added claims 22-23);

(iii) Elmendorf tear strength values greater than 2 N/mm or less than 2 N/mm in the machine direction (as encompassed by newly added claims 22-23).


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 14, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	JP 2017-132967 (OKURA-JP ‘967),
	in view of KRISHNASWAMY (US 2012/0108743).
 	OKURA-JP ‘967 discloses polyhydroxyalkanoate (PHA)-based compositions with improved and/or controlled biodegradation in water (especially seawater), wherein the PHA-based composition comprises: 
(a) a PHA copolymer resin containing 3-hydroxybutyrate (3HB) units and a PHA comonomer -- for example, 3-hydroxyhexanoate (3HH) comonomer units, wherein the molar ratio of 3HB units and 3HH units is preferably 80:20 to 99:1 (and more preferably 75:15 to 97:3) (e.g., commercially available 3HB-3HH copolymers with the trademark / tradename AONILEX from Kaneka Corporation);

(b) an aliphatic polyester (e.g., polybutylene succinate (PBS), etc.) in amounts which do not impair the desired properties of the PHA-based composition;

(c) inorganic filler (e.g., talc, calcium carbonate, silica, etc., wherein calcium carbonate is NOT required) in amounts of 1-50 parts by weight, based on 100 parts of the PHA copolymer resin;

(d) other optional additives.

The PHA-based compositions are useful in producing a wide variety of articles (e.g., films, sheets, etc.) using known methods (e.g., injection molding, extrusion sheet molding, etc.) for a wide variety of applications (e.g., but not limited to, aquaculture, agriculture, environmental protection, civil engineering, construction, and other fields).  Molded articles formed from the PHA-based compositions exhibit excellent biodegradation in seawater, with the amount of biodegradation typically increasing with the amount of inorganic filler present and depending on the thickness and/or shape of the molded articles.  (entire document, e.g., paragraph 0001, 0005, 0012-0013, 0015-0017, 0020-0024, 0027-0029, 0031-0032, 0034-0035, 0046, etc.), etc.)  However, the reference does not discuss specific ratios of aliphatic polyester and PHA copolymer.
	KRISHNASWAMY ‘743 that it is well known in the art to utilize polyhydroxyalkanoate (PHA)-based compositions containing a polymeric component comprising a blend of: 
(1) 5-95 wt% PHA copolymers (e.g., containing 3-hydroxybutyrate and 3-hydroxyhexanoate repeat units; and

(2) 95-5 wt% aliphatic biodegradable polyesters derived from dicarboxylic acids and diols (e.g., polybutylene succinate (PBS); polybutylene succinate adipate (PBSA); etc.);


wherein the ratio of PHA to PBS can be 95:5 to 50:50, in order to produce biodegradable molding compositions with improved processing properties (e.g., higher melt strength; broader processing windows; etc.) which are useful for producing molded articles with improved performance properties (e.g., superior anti-blocking and film-handling performance; improved mechanical properties, such as tear strength, puncture resistance, toughness, tensile strength, etc.).  The reference further discloses that it is well within the skill of a skilled practitioner in the art to select the type(s) and appropriate amount(s) of known performance-enhancing additives conventionally used in thermoplastic production (e.g., reinforcing additives, etc.) in PHA-based compositions.  The reference further discloses that it is well known in the art that PHA resins and PBS resin are generally considered to be biodegradable at ambient temperatures in soil or marine conditions, with PBS resins generally degrading more slowly than PHA resins.  The reference further discloses biodegradable PHA-based blends containing aliphatic polyesters are useful for producing a wide variety of materials (e.g., films, sheets, tubes, etc.) useful for producing a wide variety of products (e.g., food containers, food service articles, etc.) using conventional art-known methods (e.g., injection molding, extrusion, etc.).  (entire document, e.g., paragraph 0002-0004, 0028, 0030, 0032, 0040-0043, 0050, 0056, 0061, 0094, 0102, 0130-0132, 0134, etc.)
	Regarding claims 1-5, 8-11, 17-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize minor, non-detrimental amounts of known performance-enhancing aliphatic polyesters (e.g., PBS) as suggested in KRISHNASWAMY ‘743 in the inorganic particle-containing PHA-based compositions of OKURA-JP ‘967 in order to modify and/or improve the processing characteristics of the PHA-based compositions and/or enhance mechanical properties of biodegradable, bio-based molded articles made from said PHA-based compositions, while still retaining an effective balance of use-life, durability, and effective biodegradation rates in water, in particular seawater, for environmental reasons. 
 	Further regarding claims 1, 8, the Examiner has reason to believe that the parts by weight range of inorganic particle to PHA resin disclosed in OKURA-JP ‘967 at least partially reads on the percentage inorganic particle recited in claims 1, 8, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the amount of inorganic particles in the PHA-based compositions of OKURA-JP ‘967 in order to obtain the desired biodegradation characteristics while maintaining processability. 
	Regarding claim 3, 10, the term “polybutylene succinate” or PBS typically refers to a polyester in which all dicarboxylic acid units are derived from succinic acid.
 	Regarding claims 6-7, one of ordinary skill in the art would have utilized the PHA-based compositions of OKURA-JP ‘967 containing minor, non-detrimental amounts of performance-enhancing aliphatic polyesters as suggested by KRISHNASWAMY ‘743 to form known biodegradable articles (e.g., disposable food containers, disposable food service articles, etc.) as suggested by KRISHNASWAMY ‘743, which are desirably exhibit effective biodegradation rates in water (in particular seawater) for environmental reasons.
	Regarding claims 12, 14 one of ordinary skill in the art would have utilized the PHA-based compositions of OKURA-JP ‘967 containing minor, non-detrimental amounts of performance-enhancing aliphatic polyesters as suggested by KRISHNASWAMY ‘743 to form known readily disposable food service articles (e.g., straws, etc.) or disposable entertainment articles (e.g., sticks, etc.) which desirably exhibit effective biodegradation rates in water (in particular seawater) for environmental reasons.
 	Regarding claim 14, a recitation of the intended use of the claimed invention (i.e., “for balloons”) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 	
Claims 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	JP 2017-132967 (OKURA-JP ‘967), in view of KRISHNASWAMY (US 2012/0108743),
		as applied to claim 8 above,
	and further in view of NODA ET AL (US 2003/0217648),
	and further in view of RHYMER (US 2019/0343312).
	NODA ET AL ‘648 discloses that it is well known in the art to utilize bio-based, biodegradable PHA-based compositions (e.g., 3-hydroxybutyrate-based copolymers, etc.) to form disposable and biodegradable food service molded articles (e.g., tubular articles such as straws; sticks; etc.).  (paragraph 0002-0003, 0008, 0017-0021, 0023-0028, 0060-0063, 0092-0093, 0016, etc.)
 	RHYMER ‘312 discloses that it is well known in the art to form tubular drinking straws (or components thereof) from biodegradable plastic materials in order to reduce the accumulation of the disposed straws in the environment, in particular in the oceans. (paragraph 0003, 0016, etc.)
 	Regarding claims 12, 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the PHA-based compositions of OKURA-JP ‘967 containing minor, non-detrimental amounts of performance-enhancing aliphatic polyesters as suggested by KRISHNASWAMY ‘743 to form known disposable food service articles (including tubular articles such as straws, skewers, sticks, etc.) as suggested by NODA ET AL ‘648 and RHYMER ‘312 which exhibit effective biodegradation rates in water (in particular seawater) for environmental reasons.
 	Further regarding claim 14, a recitation of the intended use of the claimed invention (i.e., “for balloons”) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 15-16, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	JP 2017-132967 (OKURA-JP ‘967), in view of KRISHNASWAMY (US 2012/0108743),
		as applied to claims 1-12, 14, 17-21 above,
	and further in view of NODA ET AL (US 2003/0217648) and further in view of and further in view of RHYMER (US 2019/0343312);
		as applied to claim 12 above,
	and in view of LAPRAY ET AL (US 2017/0362418),
 	and in view of DOLL ET AL (US 2013/0077898).
	LAPRAY ET AL ‘418 discloses that it is well known in the art to incorporate biodegradation-promoting additives into biodegradable polymers (e.g., PHA polymers, PBS, etc.) in order to enhance or control the biodegradation rate (e.g., in marine environments, etc.) which can be measured using established test standards (e.g., ASTM D6691, etc.). (paragraph 0006-0007, 0066-0067, 0084, 0105-0106, etc.)
 	DOLL ET AL ‘898 discloses that it is well known in the art to utilize straws with angled ends to pierce or penetrate beverage pouches formed from polymeric packaging films (e.g., polyethylene terephthalate, polyethylene, etc.) in order to allow access to the beverage. (Figure 1, etc.; paragraph 0002-0003, etc.) 
 	Regarding claims 15-16, 22-23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of additional biodegradation promoters as suggested by LAPRAY ET AL ‘418 in the PHA-based compositions of OKURA-JP ‘967 containing minor, non-detrimental amounts of performance-enhancing aliphatic polyesters as suggested by KRISHNASWAMY ‘743 to form known disposable food service articles (including tubular articles such as straws, etc.) as suggested by NODA ET AL ‘648 and HUANG ‘612, which exhibit a desired degree of durability during usage, combined with rapid biodegradation rates after disposal (e.g., more than 60% after 100 days in a marine environment, as measured using ASTM D6691) for environmental reasons. 
 	Further regarding claim 15, 22-23, one of ordinary skill in the art would have selected the components of the PHA-based compositions of OKURA-JP ‘967 (e.g., the ratio of PHA and aliphatic polyester; the amount of inorganic filler; etc., -- for example, in accordance with KRISHNASWAMY ‘743, etc.) and/or incorporated additional known biodegradation promoters in order to obtain a desired or predetermined biodegradation rate after disposal (e.g., more than 60% after 100 days in a marine environment as measured using ASTM D6691) using routine experimentation since: (i) PHA resins have a known tendency to degrade faster in marine conditions than PBS resins (as disclosed in KRISHNASWAMY ‘743); (ii) the rate of biodegradation tends to increase as a function of the amount of inorganic filler present (as disclosed in OKURA-JP ‘967); and (iii) the rate of biodegradation is generally expected to increase as a function of the amount of the biodegradation promoter present (e.g., the more biodegradation promoter is present in an article, the faster said article typically degrades under the predetermined biodegradation conditions, etc.). 
 	Further regarding claims 15-16, since the rigidity of a straw is a function of the wall thickness of said straw (e.g., a straw with a greater wall thickness will typically be stiffer and more rigid than a straw with a thinner wall thickness), one of ordinary skill in the art would have selected the wall thickness of a drinking straw made from the PHA-based compositions of OKURA-JP ‘967 containing minor, non-detrimental amounts of performance-enhancing aliphatic polyesters as suggested by KRISHNASWAMY ‘743 in order to produce a well-known type of angle-ended beverage straw (as evidenced in DOLL ET AL ‘898) with the piercing performance desired or required for specific packaging applications (e.g., sufficient to easily and reliably penetrate a particular type of beverage pouch, etc., as illustrated by an ability to reliably and repeatedly pierce a 40 micron polyethylene film by hand from a distance of a few inches; etc.).
 	Further regarding claims 22-23, one of ordinary skill in the art would have incorporated effective amounts of known tear strength-increasing additives (e.g., fibrous fillers, etc.) and/or reinforcing components (e.g., reinforcing strands, etc.) in tubular articles formed using the PHA-based compositions of OKURA-JP ‘967 containing performance-enhancing, non-detrimental amounts of aliphatic polyesters as suggested by KRISHNASWAMY ‘743 in order to obtain the tear strength required for specific applications (e.g., straws that can be secured to beverage containers or pouches, and subsequently removed by the consumer without damaging or ripping said straws, etc.).

Response to Arguments
Applicant's arguments and the INAGAKI Declaration filed 08/05/2022 have been fully considered but they are not persuasive.
 	(A) Applicant argues that OKURA-JP ‘967 fails to teach or suggest the claimed invention because the “the aliphatic polyester-based resin composition is not essential, but entirely optional”.  However, an statement that a component is optional does not constitute a clear teaching away from the use of said optional component.

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited aliphatic polyester based resin (A).
 	(B) Applicant argues that optional “aliphatic polyester-based resin composition” of OKURA-JP ‘967 requires the presence of polylactic acid. However, the present claims utilizes the open term “comprises” with respect to the “recited aliphatic polyester-based resin composition”, which allows for the presence of any other component(s) as long as the recited “aliphatic polyester-based resin” is present; therefore, the presence of polylactic acid is not prohibited by the language of claims 1, 8.  
 	OKURA-JP ‘967 states that “The poly (3-hydroxybutyrate) resin of the present invention includes aliphatic polyester resins such as polybutylene succinate adipate, polybutylene succinate, and polylactic acid,…”  The use of the phrase “such as” indicates that the listed polybutylene succinate adipate, polybutylene succinate, and polylactic acid are merely examples of the aliphatic polyester resins.  Furthermore, contrary to Applicant’s assertions, there is no explicit or implicit indication or requirement that all of the listed aliphatic polyester resins must be used simultaneously, or that polylactic acid must be used.
 	(C) Applicant argues that OKURA-JP ‘967 fails to disclose the recited ratio of aliphatic polyester-based resin (A) to polyhydroxyalkanoate (B). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
 	(D) Applicant argues OKURA-JP ‘967 fails to disclose the recited amount of inorganic filler. However, OKURA-JP ‘967 discloses inorganic particle contents of 1-50 parts inorganic particles per 100 parts PHA (i.e., about 1-33 wt% based on the amount of PHA), which at least partially overlaps the particle to PHA ratio recited in the present claims.  For example, assuming a polyester to PHA ratio of 10/90, the claims allow for an inorganic particle content of about 20-111 parts inorganic particles per 100 parts PHA, or assuming a polyester to PHA ratio 40/60, the claims allow for an inorganic particle content of about 29-167 parts inorganic particles per 100 parts PHA. 
 	Furthermore, since: (i) OKURA-JP ‘967 explicitly states that the amount of aliphatic polyester chosen should not adversely affect the desired properties of the disclosed PHA-based composition (e.g., biodegradation rates in water or seawater, etc.); and (ii) KRISHNASWAMY ‘743 discloses that the ratio of polyester to PHA can be quite low (e.g., 10 parts polyester to 90 parts PHA, etc.); the Examiner has reason to believe that PHA-based compositions of OKURA-JP ‘967 containing minor, non-detrimental amounts of performance-enhancing aliphatic polyesters as suggested by KRISHNASWAMY ‘743 would have inorganic particle contents which at least partially read on the percentage inorganic particle recited in claims 1, 8, therefore, the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the amount of inorganic particles in the PHA-based compositions of OKURA-JP ‘967 in order to obtain the desired biodegradation characteristics while maintaining processability.  Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims from the recited amounts of inorganic particles.
 	(E) Applicant argues that OKURA-JP ‘967 fails to disclose or suggest the claimed invention because the comparative Examples in OKURA-JUP ‘967 exhibit inferior seawater decomposition evaluation.  As an initial matter, with respect to claims 1-12, 14, 17-21, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., decompositions rates in seawater and/or at room temperature, etc. ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	With respect to claims 15-16, 22-23, LAPRAY ET AL ‘418 discloses that it is well known in the art to incorporate biodegradation-promoting additives into biodegradable polymers (e.g., PHA polymers, PBS, etc.) in order to enhance or control the biodegradation rate (e.g., in marine environments, etc.) which can be measured using established test standards (e.g., ASTM D6691, etc.).  Since present claims 15-16, 22-23 provide no restrictions on the composition of the recited tubular article, it is within the ability of one of ordinary skill in the art to incorporate effective amounts of known biodegradation-modifying additives in the PHA-based compositions of OKURA-JP ‘967 in order to achieve a predetermined rate of biodegradation under preselected conditions (e.g., marine environments, etc.) as suggested by LAPRAY ET AL ‘418 utilizing routine experimentation.  Applicant has not provided persuasive evidence to the contrary.
 	Furthermore, Applicant is relying on the comparative Examples of OKURA-JP ‘967 to show poor seawater decomposition evaluations.  However, it is clear from the working Examples in OKURA-JP ‘967 that the disclosed combination of at least: (i) the disclosed PHA copolymers; and (ii) the presence of 10 wt% or more of inorganic particles; provides meaningful amounts of decomposition in seawater.  Therefore, OKURA-JP ‘967 at least reasonably suggests that a composition containing PHBH copolymer, inorganic particles, and optionally other aliphatic polyester(s) produces biodegradable articles which exhibit the benefit of enhanced biodegradation in seawater compared to: (i) PHBH copolymer without inorganic particles; or (ii) other aliphatic copolyesters with (or without) inorganic particles.
 	(F)  Applicant argues that OKURA-JP ‘967 “discloses nothing about these advantageous effects of the present invention” listed in Applicant’s specification.   However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, a reference is not required to specifically disclose each and every advantage or benefit attributed to Applicant’s invention.  OKURA-JP ‘967 discloses a method of improved control of the biodegradation rate of a PHA-based composition, particularly in seawater, by incorporating inorganic particles.
 	(G) Applicant argues that KRISHNASWAMY ‘743 “discloses nothing about these advantageous effects of the present invention.”   However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, a reference is not required to specifically disclose each and every advantage or benefit attributed to Applicant’s invention.  KRISHNASWAMY ‘743 discloses a method of modifying and/or improving: (i) the processing characteristics of PHA-based compositions; and/or (ii) enhancing various mechanical properties (e.g., tear strength, tensile strength, puncture resistance, etc.) of biodegradable, bio-based molded articles made from PHA-based compositions; by blending PBS or PBSA (co)polyesters with PHA resins. Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims.
 	(H) Applicant argues that KRISHNASWAMY ‘743 fails to disclose that “the polyhydroxyalkanoate (B) is a copolymer containing a 3-hydroxybutyrate unit and a 3-hydroxyhexanoate unit as main structural units”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, contrary to Applicant’s assertions, KRISHNASWAMY ‘743 in fact disclose blends comprising PHA copolymers containing both 3-hydroxybutyrate (HB) and 3-hydroxyhexanoate (3HH) repeat units (e.g., type 1 PHB3HH copolymers containing 3-15 wt% 3HH; etc.).
 	(I) Applicant argues that KRISHNASWAMY ‘743 fails to disclose “the combination of PBS, PBSA, and PHBH.”  In response to applicant's argument that the reference fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a PHBH-based composition requiring both PBS and PBSA, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
   	(J) Applicant argues that KRISHNASWAMY ‘743 fails to disclose “a mass ratio of the aliphatic polyester-based resin (A) to the polyhydroxyalkanoate (B) is 40/60 to 10/90.  However, contrary to Applicant’s assertions, the reference clearly discloses or reasonably suggests a composition containing: (1) 5-95 wt% PHA copolymers (e.g., containing 3-hydroxybutyrate and 3-hydroxyhexanoate repeat units; and (2) 95-5 wt% aliphatic biodegradable polyesters derived from dicarboxylic acids and diols (e.g., polybutylene succinate (PBS); polybutylene succinate adipate (PBSA); etc.);  wherein the ratio of PHA to PBS can be 95:5 to 50:50, which fully overlaps the claimed polyester to PHA ratio of 40/60 to 10/90 (i.e., a PHA to polyester ratio of 60/40 to 90/10). Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims.
	(K) Applicant argues that KRISHNASWAMY ‘743 fails to disclose the recited amount of inorganic particles. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
 	(L) Applicant argues that “there is no motivation to within Krishnashway to modify the teachings of Okura”.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  OKURA-JP ‘967 discloses a blend of 3-hydroxybutyrate / 3-hydroxyhexanoate (PHBH) copolymer, inorganic particles, and optionally one or more aliphatic polyester(s) (e.g., PBS, PBSA, etc.), while KRISHNASWAMY ‘743 discloses a variety of useful benefits (e.g., with respect to improved processibility and/or improved mechanical properties, etc.) associated with blending minor amounts of PBS and/or PBSA polyester with PHA resins (e.g., PHBH copolymer, etc.).

MPEP 2144    Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]

*  *  *

II.    THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited “aliphatic polyester-based resin composition”.
 	(M) Applicant argues that NODA ET AL ‘648 and RHYMER ‘312 fail to remedy the alleged deficiencies in OKURA-JP ‘967 and KRISHNASWAMY ‘743.  However, since Applicant’s arguments with respect to the alleged deficiencies of OKURA-JP ‘967 and KRISHNASWAMY ‘743 are unpersuasive, Applicant’s arguments with respect to NODA ET AL ‘648 and RHYMER ‘312 are similarly unpersuasive.
 	(N)  Applicant argues that the INAGAKI Declaration filed 08/05/2022 provides evidence that the asserted “advantageous effects of the present claimed invention cannot be obtained when polylactic acid is used instead of the aliphatic polyester-based resin composition encompassed by the present claims”.  
 	However, as an initial matter, the example in the INAGAKI Declaration filed 08/05/2022 fails to make a comparison with the closest prior art as disclosed in OKURA-JP ‘967.  Applicant has previously argued that if the PHA-based compositions of OKURA-JP ‘967 contain optional aliphatic polyesters, that aliphatic polyester must be polylactic acid.  However, as discussed above, OKURA-JP ‘967 clearly discloses that the optional aliphatic polyester resin can also be PBS and/or PBSA, and contrary to Applicant’s assertions, there is no explicit (or implicit) statements indicating polylactic acid must be used as the optional aliphatic polyester resin of OKURA-JP ‘967. Therefore, the closest prior art as disclosed by OKURA-JP ‘967 is a composition comprising the disclosed PHA copolymer as polyhydroxyalkanoate (B), the disclosed inorganic particles as inorganic particles (C), and at least some of the disclosed PBS (or PBSA) as aliphatic polyester-based resin (A).
 	Furthermore, while the INAGAKI Declaration (and the specification) provide some evidence of various superior characteristics from aliphatic polyester-based resin compositions conforming to the present claims, the showing provided by the INAGAKI Declaration filed 08/05/2022 is not commensurate in scope with the present claims -- for example, but not limited to:
• the type of polyhydroxyalkanoate (B) -- the Declaration only utilizes a single specific PHBH copolymer, while the majority of the present claims contain no limitations as to: the relative amount of 3HB units; the relative amount of 3HH units; and/or the presence and/or relative amounts of other comonomer units; in polyhydroxyalkanoate (B);

• the amount of polyhydroxyalkanoate (B) -- the Declaration only utilizes a single amount of the specific PHBH copolymer, while the majority of the present claims allow for considerably broader ranges on the amounts of polyhydroxyalkanoate (B) in the aliphatic polyester-based resin composition as a whole;

• the type of aliphatic polyester-based resin (A) -- the Declaration only utilizes a single specific PBSA copolymer, while the majority of the present claims contain no limitations as to: the type(s) of aliphatic diols; the types of aliphatic dicarboxylic acids; and/or the presence and/or relative amounts of other comonomer units; in aliphatic polyester-based resin (A);

• the amount of aliphatic polyester-based resin (A) -- the Declaration only utilizes a single amount of the specific PBSA polyester, while the majority of the present claims allow for considerably broader ranges on the amounts of aliphatic polyester-based resin (A) in the aliphatic polyester-based resin composition as a whole;

• the type of inorganic filler (C) -- the Declaration only utilizes a single type of talc filler, while the majority of the present claims contain no limitations as to: the type of inorganic filler (C); the size of inorganic filler; in the aliphatic polyester-based resin composition

• the amount of inorganic filler (C) -- the Declaration only utilizes a single amount of the specific inorganic filler, while the majority of the present claims allow for considerably broader ranges on the amounts of inorganic filler (C) in the aliphatic polyester-based resin composition as a whole.


While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

 In the present instance, the evidence of the INAGAKI Declaration is not reasonably representative of the full scope of the claimed invention and does not provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art, since variations in the factors listed above which fall within the scope of the present claims, but which are non-trivially different from the components used in the single example in the INAGAKI Declaration (or in the working Examples in the specification) can be reasonably expected to materially affect the molding properties, piercing properties, and/or barrier properties of articles.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 15, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787